 Case 3:18-cv-00049-L-BH Document 26 Filed 03/08/21                   Page 1 of 2 PageID 783



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 ARTURO SILVA, 1 ID # 1986356,                   §
                                                 §
                  Petitioner,                    §
                                                 §
 v.                                              §       Civil Action No. 3:18-CV-49-L
                                                 §
 DIRECTOR, TDCJ-CID,                             §
                                                 §
                  Respondent.                    §

                                             ORDER

       On February 2, 2021, United States Magistrate Judge Irma Carrillo Ramirez entered her

Findings, Conclusions, and Recommendation (“Report”) (Doc. 25), recommending that The

Petition for a Writ of Habeas Corpus by a Person in State Custody (“Petition”) (Doc. 3) be denied

with prejudice. In his Petition, Petitioner asserts claims of illegal search and seizure in violation

of the Fourth Amendment to the United States Constitution and ineffective assistance of counsel.

Petitioner did not file any objections within the 14-day period allowed under applicable law, or

request an extension of time to do so.

       After considering the Petition, record, Report, and applicable law, the court determines

that the findings and conclusions of the magistrate judge are correct, and accepts them as those of

the court. Accordingly, the court denies the Petition and dismisses with prejudice this action and

all claims asserted by Petitioner.




       1
           The style of the Petition lists Petitioner’s name as “Auturo” Silva, but he signed it as
“Arturo” Silva. The court believes that Petitioner is the best person to know the correct spelling of
his first name. Accordingly, the court directs the clerk of court to amend the docket sheet and spell
Petitioner’s first name as “Arturo.”


Order – Page 1
 Case 3:18-cv-00049-L-BH Document 26 Filed 03/08/21                         Page 2 of 2 PageID 784



       Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 253(c),

the court denies a certificate of appealability. 2 The court determines that Petitioner has failed to

show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report filed in this case. In the

event that a notice of appeal is filed, Petitioner must pay the $505 appellate filing fee or submit a

motion to proceed in forma pauperis on appeal.

       It is so ordered this 8th day of March, 2021.


                                                          _________________________________
                                                          Sam A. Lindsay
                                                          United States District Judge




       2
           Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                (a)     Certificate of Appealability. The district court must issue or deny a certificate of
       appealability when it enters a final order adverse to the applicant. Before entering the final order,
       the court may direct the parties to submit arguments on whether a certificate should issue. If the
       court issues a certificate, the court must state the specific issue or issues that satisfy the showing
       required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the
       denial but may seek a certificate from the court of appeals under Federal Rule of Appellate
       Procedure 22. A motion to reconsider a denial does not extend the time to appeal.

                (b)     Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
       appeal an order entered under these rules. A timely notice of appeal must be filed even if the district
       court issues a certificate of appealability.

Order – Page 2
